Citation Nr: 0430836	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-18 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to August 
1970, with service in the Republic of Vietnam.  He is the 
recipient of the Purple Heart and the Combat Action Ribbon. 

This appeal arises from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The veteran testified before the undersigned at a May 2004 
hearing at the RO.  A copy of the transcript of that hearing 
is of record.  He submitted additional evidence accompanied 
by a waiver of RO consideration.


FINDINGS OF FACT

1.  All evidence and information necessary for equitable 
disposition of the appeal have been obtained.

2.  The veteran's PTSD is not shown to be productive of more 
than mild occupational and social impairment; it is not shown 
to be productive of occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for PTSD 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Codes 9400, 9411 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it are 
applicable to the veteran's claims.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
is required to inform the claimant to submit any pertinent 
evidence in the claimant's possession.

The record reflects that through various letters, rating 
decision, and the statement of the case, the RO notified the 
appellant of the evidence and information needed to 
substantiate the current claim seeking service connection for 
PTSD, the information he should provide to enable the RO to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence and information on his behalf, and 
the evidence that the appellant should submit if he did not 
desire the RO to obtain the evidence on his behalf. See, 
e.g., the letters addressed to the appellant by the RO dated 
February 28, 2003 and May 28, 2003.  In these letters, the RO 
specifically informed the appellant of the current status of 
his claim, of the evidence already of record in support of 
that claim, and of what the evidence must show in order to 
support the claim.  The appellant was then specifically asked 
to inform the RO of any additional evidence or information, 
which he thought would support his claim, so that the RO 
could attempt to obtain this additional evidence for him. 
Moreover, since the veteran was informed of the evidence that 
would be pertinent to his claim and requested to submit such 
evidence or provide the information necessary to enable the 
RO to obtain such evidence, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  Therefore, to this 
extent, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board further notes that all pertinent VA medical records 
have been obtained, and the appellant was accorded 
appropriate VA examination and a hearing.  Neither the 
appellant nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the present claim, and the Board is also unaware 
of any such outstanding evidence or information.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.

The Board also notes that in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 420.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 422.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004) (Pelegrini II).  On reconsideration, the Court again 
stated that the VCAA notice must be provided before an 
initial unfavorable determination.  Id. at 3.  It also 
provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 10-11.

In this case, the RO adjudicated the veteran's claims 
following compliance with the notice requirements of the VCAA 
and the implementing regulations.  Thus, the Board finds that 
the VA has satisfied its duties to notify and assist the 
veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran. See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

II.  Factual Background

Service connection for PTSD was granted in an October 1996 
rating action, and evaluated as 10 percent disabling 
effective from June 1996.  The veteran appealed, and in a 
September 1999 decision, the Board denied the veteran's 
appeal.  The veteran filed a claim for an increased rating in 
February 2003.

VA outpatient Mental Health clinic records show continued 
therapy for PTSD up to May 1997.  In a May 1997 telephone 
contact it was noted that the veteran as doing "so so" and 
that he had ongoing difficulties with managing intrusive 
thoughts while working around Vietnamese employees on his job 
at the Post Office.  He declined an appointment, and 
requested telephone contact as the primary mode for 
connection to the mental health clinic.  No further records 
of VA outpatient mental health treatment are in the claims 
file.

On VA examination in March 2003, the examiner noted diagnosis 
in August 1996 VA examination, with PTSD and paranoid 
personality disorder, with a global assessment of functioning 
score (GAF) of 65.  There was no history of psychiatric 
medication, recent treatment, hospitalizations or loss of 
time from work in the past year.  The veteran reportedly left 
treatment at VA after May 1997 because he felt people just 
stayed around all day and he did not think there was much 
value in doing that and thinking about old memories.  The 
veteran was married, had children, and felt that he got along 
well with his wife and was proud of the longevity of their 
marriage.  He was employed full-time as a postal clerk.  

The examiner noted that in talking with the veteran there was 
very little that was new in his PTSD.  He reported being 
bothered by the presence of Vietnamese employees and by the 
smell of Vietnamese food at his job, which brought back 
memories of capturing and taking care of prisoners of war in 
Vietnam.  He sometimes felt that the Vietnamese people were 
looking at him and talking about him, and he stayed away from 
them.  He did not have delusional systems about Vietnamese 
people being after him.  

He reportedly slept with the lights on and had nightmares 
about two to three times a week, but the examiner noted he 
did not speak about this in a convincing way, and could not 
describe the nightmares in detail.  The veteran expressed 
bitter thoughts about Vietnamese immigrants getting welfare 
and being taken better care of by the Government than he was.  
He complained that he received hardly any disability at all.  

When questioned in detail about how his PTSD had gotten worse 
with reference to the effects of September 11, 2001, the 
veteran described being more scared and afraid to fly.  The 
examiner concluded that it did not appear to have caused a 
significant increase in the veteran's PTSD symptoms.  When 
asked about being depressed, the veteran expressed anger at 
people who can buy everything as compared to him.  He had no 
suicidal preoccupation, and no re-living of his Vietnam 
experiences during the day except when he cued by seeing 
Vietnamese people and smelling Vietnamese food, but this did 
not cause anxiety attacks.  He avoided Vietnamese co-workers.  
He reported having some friends, socialized mostly at home 
with his family, was suspicious of other people in general, 
not just Vietnamese, and did not feel detached or estranged 
from himself.  He slept okay in spite of nightmares.  He had 
no difficulty concentrating and was hypervigilant and anxious 
when people got close to or touched him, but was able to 
control impulses to swing at them.  The veteran did not get 
into fights at work and had no irritability, but was angry 
about foreigners getting a better deal than he was.  He had 
an exaggerated startle response on occasions such as the 
Fourth of July, or when planes or helicopters flew overhead.  

On mental status examination, the veteran was noted as clean 
and fully oriented to person, time, and place.  His mood was 
somewhat guarded and suspicious, but he became much more open 
on talking with the examiner.  Affect was varied, and he had 
no frank hallucinations or formed delusional systems, did not 
hear voices, and there was no flight of ideas, or looseness 
of associations.  The examiner noted that in his thought 
processes, the veteran was preoccupied with how everyone else 
got a better deal than he did.  Sensorium and cognition were 
noted as spotty and not as sharp as observed on prior VA 
examination in 1996.  Consciousness was clear and he was 
alert.  He was able to remember two of three words after five 
minutes, do serial sevens and simple mathematical 
calculations with some difficulty and mistakes, but the 
examiner attributed some of the mistakes to anxiety about 
being examined.  There was no difficulty with sexual impulses 
or controlling overt aggressive impulses.  Judgment and 
insight about his PTSD seemed to be limited, and he had poor 
capacity for abstract thought, which the examiner noted was 
similar to findings in the August 1996 VA examination. The 
veteran was described as being quite reality oriented.

The examiner summarized that very little difference could be 
detected in the veteran's current mental status or PTSD 
symptoms as compared to the November 1996 Intake note, and 
prior August 1996 VA examination.  The examiner observed that 
it seemed that the main reason the veteran was re-evaluated 
was because he is angry about Vietnamese people getting 
welfare, and other people who work in the postal service who 
brag about getting 80 to 100 percent disability and 
continuing to work full time.  He felt that reapplying would 
help with his finances.

The examiner concluded that the veteran seemed to be 
functioning adequately socially, occupationally, and 
psychologically; PTSD symptoms still bothered him, however 
they were relatively moderate to mild; and there was no 
marked increase in severity since the last evaluation in 
1996.  Diagnosis was AXIS I PTSD, chronic; AXIS II paranoid 
personality disorder.  GAF for PTSD was 65, and GAF for 
paranoid personality disorder was 65.  

In his VA Form 9 substantive appeal, the veteran asserted 
that a higher rating was warranted.

In a May 2004 hearing before the undersigned, the veteran 
testified to the effect that he was not receiving any 
treatment or medication for PTSD.  He reported having 
nightmares from the war in Iraq, and sleep impairment of 
seven hours of sleep normally, and five when affected by 
nightmares caused by PTSD.  He related difficulty at work due 
to Vietnamese co-workers, liked to be by himself, and rated 
the effect of PTSD on his quality of life as three out of a 
scale of zero to ten.  When asked why, he indicated that he 
did not have the luxuries like a lot of people have, and that 
he has always worked hard for what he had.  He reported short 
periods of depression on and off lasting about half an hour, 
and testified to psychiatric treatment at the VA, which he 
thought he had discontinued the prior year, before they 
wanted him to get into class therapy.  He submitted a list of 
current medications that he took for various other 
conditions, accompanied by a waiver of RO consideration.

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).

Where entitlement to compensation has already been 
established, as in this case, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). Cf. Powell v. West, 13 Vet. App. 31 
(1999) (holding that earlier findings may be used if the most 
recent examination is inadequate).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining should be resolved in favor of the veteran. 
38 C.F.R. §§ 3.102, 4.3.

For a service-connected psychiatric disability, including 
PTSD, a 10 percent rating is warranted for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication. 

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Codes 9400-9440 
(2003). 

The Global Assessment of Functioning (GAF) is a scale from 0 
to 100, reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) ("DSM-IV"). (100 
representing superior functioning in a wide range of 
activities and no psychiatric symptoms).  See also 38 C.F.R. 
§§ 4.125, 4.126, 4.130.  

A GAF of 61-70 denotes some mild symptoms (e.g. depressed 
mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  

Reviewing the evidence, the Board notes that with regard to 
the veteran's occupational status, he continues to work full-
time, losing no time from work.  The veteran has never been 
hospitalized or placed on medication for his PTSD, and his 
symptomatology appears essentially unchanged from prior 
levels.  The evidence does not show occasional decreased work 
efficiency or intermittent periods of inability to perform 
occupational tasks due to PTSD.

Although in May 2004 the veteran testified before the 
undersigned that he thought he had stopped therapy the 
previous year, the evidence shows that in April 1997, the 
veteran declined further appointments and elected telephone 
contact with the mental health clinic.  The evidence shows 
that the veteran has received no treatment for PTSD by VA or 
private sources since May 1997, and currently receives no 
treatment for PTSD.

In the most recent May 2003 VA examination, the examiner 
concluded that the veteran's symptomatology showed impairment 
that was moderate to mild, and assigned a GAF of 65, denoting 
mild impairment.  Although the veteran was noted as having a 
preoccupation that everyone else had gotten a better deal 
than he had, the examiner noted that there was very little 
difference in the veteran's current mental status or PTSD 
symptoms as compared to those of prior 1996 VA evaluations.  

After careful consideration of the evidence, the Board finds 
that the veteran's impairment from PTSD more nearly 
approximates the criteria for a 10 percent rating than for a 
higher 30 percent rating, and thus the lower rating is 
appropriate. 38 C.F.R. § 4.7.  

The preponderance of the evidence is against the veteran's 
claim for an increased rating for PTSD.  Consequently, the 
benefit-of-the-doubt rule is inapplicable and the claim must 
be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

A rating in excess of 10 percent for PTSD is denied.


	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



